Filed 6/24/20
                IN THE SUPREME COURT OF
                       CALIFORNIA

                            THE PEOPLE,
                       Plaintiff and Respondent,
                                   v.
                        ALFRED FLORES III,
                       Defendant and Appellant.

                               S116307

                 San Bernardino County Superior Court
                             FVA-015023




                  ORDER MODIFYING OPINION

THE COURT:
      The opinion in this matter filed May 4, 2020, and appearing at 9
Cal.5th 371, is modified as follows:
      On page 417, replace the words “To protect suspects’ Fifth and
Sixth Amendment rights” with “To protect suspects’ Fifth Amendment
rights.”
      This modification does not affect the judgment.
      Defendant’s May 20, 2020, request for further service is denied.




                                    1